Citation Nr: 1023520	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-35 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for basal cell cancer 
of the face, back, and neck.

2.  Entitlement to service connection for dental trauma for 
treatment purposes.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from May 1966 to May 1969.

This matter comes before the Board of Veterans Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  Basal cell carcinoma was not manifest in service and is 
unrelated to service.

2.  The Veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

3.  In a February 1972 rating decision, the RO denied service 
connection for a back condition; the Veteran did not appeal.

4.  The evidence received since the February 1972 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for a back disability.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  No dental trauma was incurred during the Veteran's active 
service, and the criteria for entitlement to VA outpatient 
dental treatment have not been met.  38 U.S.C.A. §§ 1131, 
1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2009).

3.  The February 1972 rating decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 
(2009).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

A letter dated in October 2005 advised the Veteran of the 
evidence necessary to support a claim for service connection.  
He was asked to identify evidence relevant to his skin cancer 
and dental claims.  He was advised of the meaning of new and 
material evidence, and told why his claim for a back 
disability had been previously denied.  The evidence of 
record was listed and the Veteran was told how VA would 
assist him in obtaining additional relevant evidence.  

In November 2005 the Veteran was provided with the status of 
his claim.

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

Except as discussed below, the Board finds that the content 
of the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

With respect VA's duty to assist, the Board notes that a VA 
skin examination was conducted.  The Board finds that the 
examination was adequate in that it was performed by a 
neutral, skilled provider who accurately recited the 
Veteran's history.  

The Board acknowledges that a VA dental examination has not 
been conducted.  However, the Board finds that a VA 
examination is not necessary in order to decide this claim.  
There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.  Here, the 
Veteran's service treatment records are devoid of any 
findings suggesting dental trauma.  Further, the Board finds 
that there is otherwise no credible lay evidence or competent 
medical evidence otherwise showing that he satisfies the 
criteria for outpatient dental treatment.  As such, a VA 
examination is not warranted.

With respect to the previously denied claim, until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c).  

Neither the Veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Service Connection

Initially, the Board notes that the evidence does not support 
a finding that the Veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"- the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

        Skin Cancer

The Veteran argues that service connection for skin cancer is 
warranted because he had severe sun burns in service, and 
that they led to his skin cancer diagnosis.  

The service treatment records indicate that the Veteran was 
treated for seborrheic dermatitis in December 1966.  
Psoriasis of the scalp is noted in an April 1969 entry.  
On separation examination in March 1969 the Veteran denied 
skin diseases.  Clinical examination revealed normal skin, 
and he was deemed to be qualified for discharge.

Private treatment records indicate that the Veteran has 
undergone treatment for basal cell carcinoma.

On VA examination in March 2006, the examiner noted that she 
had reviewed records sent by the Veteran's private 
dermatologist.  She indicated that a biopsy in January 2001 
revealed basal cell carcinoma at the right cheek and the 
upper back; and a seborrheic keratosis at the right upper 
back.  The Veteran reported that he  had sustained severe 
sunburns during service.  Following physical examination, the 
examiner stated that it was well established that sun 
exposure, particularly intense periods of exposure and sun 
burns, particularly during childhood and adolescence, 
predisposed people to the development of basal cell cancer 
later in life.  She noted that it could be asserted that the 
extensive sun exposure that the Veteran received while in 
Vietnam contributed or caused the basal cell carcinomas.  
However, she also noted that it must be recognized that basal 
cell carcinoma is an extremely common cancer and that she 
could not clearly assert that the Veteran would not have 
developed the cancer had he not been in the service.  She 
noted that the Veteran also had a significant amount of 
sebaceous hyperplasia over his face, and that such was a 
benign condition that had no known connection to sunburn.  
She also indicated that the Veteran had developed seborrheic 
keratoses, but that they were very common lesions that were 
ubiquitous in older individuals.  She stated that while they 
were more common in Caucasians, she was unaware of any 
association with sun exposure.

In April 2006 the VA examiner stated that following a 
thorough review of the claims file, medical records, and 
recent examination report, there was no literature that 
supported a relationship between seborrheic dermatitis, 
psoriasis, or acne vulgaris and skin cancer.  She noted that 
such conditions were not considered precursors to skin cancer 
and were not listed as risk factors for developing basal cell 
carcinoma.  She therefore concluded that the Veteran's in-
service skin conditions were less likely as not precursors or 
resulted in the current skin cancers.

In a December 2006 statement, the Veteran's private 
dermatologist related the Veteran's report that he was 
exposed to excessive sun in Vietnam.  He stated that the 
sunburns could be an aggravating factor, noting that exposure 
to ultraviolet light did contribute to skin cancer.

Having carefully considered the evidence pertaining to this 
claim, the Board has determined that service connection is 
not warranted.  In that regard, the Board observes that while 
seborrheic dermatitis and psoriasis of the scalp were 
assessed  in service, there is no finding suggestive of 
carcinoma; the Veteran's skin was normal on separation, and 
the Veteran denied skin diseases at that time.  Moreover, the 
March 2006 VA examiner explained why she could not conclude 
that the Veteran would not have developed the cancer had he 
not been in the service.  In doing so, she considered the 
Veteran's report of sun burns while in service and 
acknowledged that particularly intense periods of exposure, 
predisposed people to the development of basal cell cancer 
later in life.  Nevertheless, the VA examiner clearly found 
that any suggestion of such a relationship would be 
speculative.

The Board acknowledges that the Veteran's private 
dermatologist suggested that extensive sun exposure in 
Vietnam "could" have contributed to the Veteran's eventual 
skin cancer.  However, the Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Bostain v. West, 11 Vet. 
App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of 'may' also 
implies 'may or may not' and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as 'could have been' 
is not probative).  See also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); 38 C.F.R. § 3.102 (describing the concept of 
reasonable doubt in adjudicating service connection claims as 
not being one arising from pure speculation or remote 
possibility).  Notably, the VA examiner also acknowledged 
that such a relationship was possible and that particularly 
intense periods of exposure did predispose people to basal 
cell cancer later in life.  Nevertheless, she also explained 
that basal cell carcinoma is an extremely common cancer and 
that, under the circumstances, it could not be said that the 
Veteran would not have developed the cancer had he not been 
in the service.  In sum, there is no reliable evidence that 
definitively links the Veteran's sun exposure in service to 
his skin cancer.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  While the record 
demonstrates that a diagnosis has been rendered, it does not 
contain reliable evidence which relates skin cancer to 
service.  The Board finds that the absence of any finding of 
skin cancer in service and for years following discharge is 
most probative of the question of service incurrence.  

The Veteran asserts that skin cancer is related to service.  
While the Board has considered his statements, and notes that 
he is certainly competent to report symptomatology such as 
sustaining a sun burn and when it occurred, it finds that the 
question of whether skin cancer is related to sun exposure 
service is a complex medical issue that is ultimately beyond 
the realm of a layman's competence.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for skin 
cancer, and there is no doubt to be resolved.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

	Dental Claim

Essentially, the Veteran seeks service connection for the 
purposes of VA dental treatment.

The report of a November 1965 pre-induction physical 
examination does not indicate that a dental examination was 
conducted.  The examiner noted that the Veteran's dental 
condition was acceptable.  The Veteran denied severe tooth or 
gum trouble.  

The report of an initial dental examination in May 1966 
indicates that teeth 17, 19, 30, and 32 were missing.  
Existing fillings were also noted.  Tooth number 4 was 
removed in October 1966.  In April 1968, tooth number 14 
underwent treatment due to an abscess.  The report of the 
March 1969 separation examination notes that teeth 1, 4, 16, 
19, 30, and 32 were missing.  Tooth number 15 was noted to be 
restorable.

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161; 38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the Veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

Subject to the requirements set forth above, a Veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A Veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition. 38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that the Veteran has an adjudicated service-connected 
compensable dental condition, and he does not allege that a 
claimed dental condition would warrant a compensable rating 
under the rating schedule.  See e.g., 38 C.F.R. § 4.150 
(2009).  Rather he seeks dental treatment.

Class II eligibility extends to Veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a Veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.

In addition, Veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a Veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2006).

In this case, as noted above, service treatment records are 
absent complaint or finding of dental trauma during service.

As noted above, the Veteran had teeth extracted or otherwise 
treated during service.  Service trauma does not include the 
intended effects of therapeutic or restorative dental care 
and treatment provided during the Veteran's military service.  
See VA O.G.C. Prec. Op. No. 5-97.  Thus, the Veteran does not 
meet the criteria for eligibility for Class II(a) VA 
outpatient dental treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to Veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war. 38 C.F.R. § 
17.161(d), (e).  In this case, the Veteran's service records 
do not reflect that he was a prisoner of war.  Thus, he does 
not meet the criteria for eligibility for either Class II(b) 
or (c) VA outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those Veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, Veterans whose 
service-connected disabilities are rated as totally 
disabling, and some Veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
The Veteran does not allege, and the evidence establishes 
that he does not meet any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. §17.161.  
For example, he is not service-connected for any dental 
disability and he is not a Chapter 31 vocational 
rehabilitation trainee.

Based on the foregoing, the Board finds that service 
connection for dental trauma for the purpose of obtaining VA 
outpatient dental treatment is not warranted. The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved. Consequently, the benefits sought 
on appeal are denied.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a back condition was denied in a 
February 1972 rating decision.  The RO determined that there 
was no current disability, noting that VA examination was 
normal.

Of record at the time of the February 1972 rating decision 
were the Veteran's service treatment records.  They show that 
in July 1967 the Veteran complained of back trouble for six 
months.  Physical examination revealed no muscle wasting, no 
loss of motion, and no tenderness.  In November 1968 the 
Veteran complained of pain in the lower thorax, with pain on 
motion of the torso.  Examination revealed tenderness of the 
paraspinous muscles with spasm.  At his separation 
examination in March 1969 the Veteran reported recurrent back 
pain.  X-rays revealed no significant abnormality.  
Subsequently in March 1969 the Veteran's back was noted to be 
normal.  

Also of record at the time of the February 1972 rating 
decision were statements by the Veteran's relatives, dated in 
January 1972, indicating that he had injured his back during 
service and that he continued to have pain.  

The report of a January 1972 VA examination was also of 
record.  It noted the Veteran's reports of a sore back that 
was aggravated by physical exertion.  Physical examination 
revealed normal gait and station.  The entire spine was 
normal to inspection and palpation.  Range of motion was full 
and nonpainful.  There was no paravertebral atrophy or spasm.  
The examiner concluded that there was no orthopedic 
pathology.

Evidence received since the February 1972 rating decision 
includes statements by the Veteran.  In October 2005 he 
indicated that he had a bad fall in Vietnam.  He noted that 
he had not received treatment but that he had constant 
soreness and pain.  Also received is a September 2005 
statement by a former service colleague that indicates that 
he had witnessed the Veteran slip and land on his back in 
1967.

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for a back disability.

Evidence of a current disability remains absent from the 
record.  The Veteran and colleague have stated that he 
sustained injuries in service.  However, the fact that the 
Veteran had back complaints in service was documented at the 
time of the last decision, and, in addition, these lay 
statements as to his history are similar to those made by 
relatives at the time of the earlier claim.  Therefore, these 
statements are cumulative of previously submitted evidence, 
and the Veteran has failed to identify or submit new evidence 
demonstrating a current disability that is related to the 
claimed in-service injury.  In summary, the defect existing 
at the time of the February 1972 rating has not been cured, 
and the claim may not be reopened.

In summary, none of the evidence added to the file since the 
February 1972 decision is new and material for the purpose of 
reopening the claim of entitlement to service connection for 
a back disability.  Accordingly, the claim is not reopened.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for basal cell cancer of 
the face, back, and neck is denied.

Entitlement to service connection for dental trauma for 
treatment purposes is denied.

New and material evidence not having been submitted, the 
petition to reopen the claim of entitlement to service 
connection for a low back disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


